 Case 1:19-cv-00768-BMC Document 28 Filed 12/23/19 Page 1 of 3 PageID #: 87



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
Lashawn Sharpe, individually and on behalf of all
other similarly situated,
                                                      Case No.: 1:19-cv-00768 (BMC)

                           Plaintiff,                DEFENDANTS’ NOTICE OF
                                                     MOTION FOR SUMMARY JUDGMENT
           -against-


A&W Concentrate Company and Keurig Dr
Pepper Inc.,

                            Defendants.



       PLEASE TAKE NOTICE that, upon the pleadings, the accompanying declarations of

Steven Kramer dated December 18, 2019; Dana Krueger dated December 20, 2019; Andre

Granda dated December 17, 2019; and Creighton Magid dated December 20, 2019 and the

exhibits attached thereto, and the accompanying memorandum of law, Defendants A&W

Concentrate Company and Keurig Dr Pepper Inc., hereby move this Court, pursuant to Federal

Rule of Civil Procedure 56, for an order granting summary judgment in their favor on all claims

in Plaintiff’s Complaint. Plaintiff cannot meet his burden of establishing that the A&W

beverages do not contain real vanilla. Accordingly, summary judgment must be granted in favor

of Defendants.
Case 1:19-cv-00768-BMC Document 28 Filed 12/23/19 Page 2 of 3 PageID #: 88



Dated: December 23, 2019                Respectfully submitted,


                                        /s/ Creighton R. Magid
                                        Creighton R. Magid (admitted pro hac vice)
                                        DORSEY & WHITNEY LLP
                                        1401 New York Avenue, N.W., Suite 900
                                        Washington, D.C. 20005
                                        Phone: (202) 442-3555
                                        Fax: (202) 442-3199
                                        magid.chip@dorsey.com

                                        Elizabeth Rozon Baksh
                                        DORSEY & WHITNEY LLP
                                        51 West 52nd Street
                                        New York, NY 10019
                                        Telephone: (212) 415-9200
                                        Facsimile: (646) 607-8476
                                        baksh.elizabeth@dorsey.com


                                        Attorneys For Defendants A&W CONCENTRATE
                                        COMPANY AND KEURIG DR PEPPER INC.




                                    2
 Case 1:19-cv-00768-BMC Document 28 Filed 12/23/19 Page 3 of 3 PageID #: 89



                                CERTIFICATE OF SERVICE

       I hereby certify that on December 23, 2019, I caused copies of the foregoing Defendant’s

NOTICE OF MOTION FOR SUMMARY JUDGMENT to be filed with the Clerk of Court using

the CM/ECF system which will send notification of the filing to all counsel of record.


                                                    By:    /s/ Creighton R. Magid
                                                            Creighton R. Magid




                                                3
